UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 0-21803 ATC Technology Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 95-4486486 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1400 Opus Place - Suite 600, Downers Grove, IL (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (630) 271-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of April 23, 2010, there were 20,087,111 shares of common stock of the Registrant outstanding. ATC TECHNOLOGY CORPORATION FORM 10-Q Table of Contents Page Number PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets at March 31, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Income (unaudited) for the Three Months Ended March 31, 2010 and 2009 2 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2010 and 2009 3 Notes to Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 20 SIGNATURES 21 i Table of Contents ATC TECHNOLOGY CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) March 31, December 31, Assets (Unaudited) Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Prepaid and other assets Refundable income taxes Deferred income taxes Total current assets Property, plant and equipment, net Debt issuance costs, net Goodwill Long-term investments Other assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued expenses and other Income taxes payable Deferred compensation Total current liabilities Deferred compensation, less current portion Other long-term liabilities Liabilities related to uncertain tax positions - Deferred income taxes Stockholders' Equity: Preferred stock, $.01 par value; shares authorized - 2,000,000; none issued - - Common stock, $.01 par value; shares authorized - 30,000,000; Issued (including shares held in treasury) - 28,043,616 and 27,999,389 as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Common stock held in treasury, at cost - 7,956,505 and 7,930,699 shares as of March 31, 2010 and December 31, 2009, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 1 Table of Contents ATC TECHNOLOGY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) For the three months ended March 31, (Unaudited) Net sales: Services $ $ Products Total net sales Cost of sales: Services Products Products - exit, disposal, certain severance and other charges - Total cost of sales Gross profit Selling, general and administrative expense Exit, disposal, certain severance and other charges Operating income Interest income 56 63 Other income (expense), net ) 11 Interest expense ) ) Income before income taxes Income tax expense Net income $ Per common share - basic: Net income $ $ Per common share - diluted: Net income $ $ See accompanying notes. 2 Table of Contents ATC TECHNOLOGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) For the three months ended March 31, (Unaudited) Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities - continuing operations: Depreciation and amortization Noncash stock-based compensation Amortization of debt issuance costs 39 39 Adjustments to provision for losses on accounts receivable (7
